548 So. 2d 547 (1989)
Ex parte Phillip D. HALLFORD.
(In re Phillip D. Hallford v. State of Alabama).
87-1421.
Supreme Court of Alabama.
April 28, 1989.
Rehearing Denied June 9, 1989.
Certiorari Denied October 30, 1989.
Bill Kominos, Ozark, for petitioner.
Don Siegelman, Atty. Gen., and J. Randall McNeill and William D. Little, Asst. Attys. Gen., for appellee.
Certiorari Denied October 30, 1989. See 110 S. Ct. 354.
HOUSTON, Justice.
Phillip D. Hallford was indicted and convicted under Alabama's 1981 capital punishment statute, Alabama Code 1975, §§ 13A-5-39 through 13A-5-59. For the murder of Charles Eddie Shannon, he received the death penalty pursuant to § 13A-5-40(a)(2), which authorizes that penalty upon a conviction of murder committed during a robbery in the first degree or an attempt thereof. In an excellent opinion, authored by Judge Patterson, the Court of Criminal Appeals affirmed the defendant's conviction. See Hallford v. State, 548 So. 2d 526 (Ala.Crim.App.1988). The defendant filed a petition for writ of certiorari, which we granted pursuant to Rule 39(c), Ala.R.App.P.
Having carefully read and considered the record, together with the briefs and arguments of counsel, we conclude that the judgment of the Court of Criminal Appeals is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON, SHORES, ADAMS and KENNEDY, JJ., concur.